                 IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                        Civil No. 1:17-cv-00317-RJC


 SYDNEY O. CURRY                         )
                                         )
       Plaintiff,                        )
                                         )
 v.                                      )
                                         )                   ORDER
 NANCY A. BERRYHILL,                     )
 Acting Commissioner of           Social )
 Security,                               )
                                         )
       Defendant.                        )




      THIS MATTER comes before the Court on the parties’ cross Motions for

Summary Judgment, (Doc. Nos. 9, 13), and the parties’ briefs and exhibits in support.

The motions are ripe for adjudication.

I.    BACKGROUND

      A. Procedural Background

      Sydney O. Curry (“Plaintiff”) seeks judicial review of Nancy A. Berryhill’s

(“Defendant” or “Commissioner”) denial of his social security claim. Plaintiff filed

applications for disability insurance benefits under Title II of the Social Security

Act (“SSA”) and supplemental security income under Title XVI of the SSA on June

10, 2014, alleging a disability onset date of January 25, 2013. (Doc. Nos. 8 to 8-1:

Administrative Record (“Tr.”) at 24). His applications were denied first on August

                                           1
14, 2014, (Tr. 120), and upon reconsideration on February 24, 2015, (Tr. 128, 130).

Plaintiff filed a timely request for a hearing on March 9, 2015, (Tr. 132), and an

administrative hearing was held by an administrative law judge (“ALJ”) on

September 29, 2016. (Tr. 48).

      Following this hearing, the ALJ found that Plaintiff was not disabled under

the SSA. (Tr. 21–35). Plaintiff requested a review of the ALJ’s decision, but the

Appeals Council denied Plaintiff’s request for a review. (Tr. 1). After having

exhausted his administrative remedies, Plaintiff now seeks judicial review of

Defendant’s denial of his social security claim in this Court.

      B.     Factual Background

      The question before the ALJ was whether Plaintiff was disabled under Sections

216(i), 223(d), and 1614(a)(3)(A) of the SSA. (Tr. 23). To establish entitlement to

benefits, Plaintiff has the burden of proving that he was disabled within the meaning

of the SSA.1 Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987). Plaintiff alleges that

his disability began on January 25, 2013, due to his mental impairments of

generalized anxiety disorder and panic disorder with agoraphobia. (Tr. 337–385,

398–427, 457, 466–693).

      After reviewing Plaintiff’s record and conducting a hearing, the ALJ found that



1 Under the SSA, 42 U.S.C. § 301, et seq., the term “disability” is defined as an
“inability to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in death
or which has lasted or can be expected to last for a continuous period of not less than
12 months.” Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995) (quoting 42 U.S.C.
§ 423(d)(1)(A)).
                                           2
Plaintiff did not suffer from a disability as defined in the SSA. (Tr. 35). In reaching

his conclusion, the ALJ used the five-step sequential evaluation process established

by the Social Security Administration for determining if a person is disabled. The

Fourth Circuit has described the five-steps as follows:

      [The ALJ] asks whether the claimant: (1) worked during the purported
      period of disability; (2) has an impairment that is appropriately severe
      and meets the duration requirement; (3) has an impairment that meets
      or equals the requirements of a listed impairment and meets the
      duration requirement; (4) can return to [his] past relevant work; and (5)
      if not, can perform any other work in the national economy.

Radford v. Colvin, 734 F.3d 288, 290–91 (4th Cir. 2013) (paraphrasing 20 C.F.R.

§§ 404.1520(a)(4), 416.920(a)(4)). The claimant has the burden of production and

proof in the first four steps. Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015).

However, at the fifth step, the Commissioner must prove that the claimant is able

to perform other work in the national economy despite his limitations. See id.; see

also 20 C.F.R. § 416.960(c)(2) (explaining that the Commissioner has the burden to

prove at the fifth step “that other work exists in significant numbers in the national

economy that [the claimant] can do”). In this case, the ALJ determined at the fifth

step that Plaintiff was not disabled. (Tr. 33–35).

      In reaching his decision, the ALJ first concluded at steps one through three

that Plaintiff was not employed, that he suffered from severe mental impairments,

and that his impairments did not meet or equal any of the impairments listed in the

Administration’s regulations. (Tr. 26–27). Therefore, the ALJ examined the evidence




                                           3
of Plaintiff’s impairments and made a finding as to Plaintiff’s Residual Functional

Capacity (“RFC”):

      [T]he claimant has the [RFC] to perform a full range of work at all
      exertional levels but with the following nonexertional limitations: the
      claimant can perform simple, routine jobs and job tasks that would not
      require more than occasional contact with the general public.

(Tr. 29). Having established Plaintiff’s RFC, the ALJ concluded that Plaintiff could

not perform the work in which he had previously been employed. (Tr. 33). Therefore,

the ALJ proceeded to the fifth and final step of the process: determining whether,

given the limitations embodied in his RFC, Plaintiff could perform any work that

existed in significant numbers in the national economy. (Tr. 33–34). To make that

determination, the ALJ relied on the testimony of a Vocational Expert (“VE”). The

VE testified that Plaintiff would be able to perform at least three representative

occupations that exist in significant numbers in the national economy. (Tr. 34, 61–

62). The ALJ accepted the VE’s testimony and concluded that Plaintiff’s impairments

did not prevent him from working; consequently, Plaintiff’s applications for Title II

and Title XVI benefits were denied. (Tr. 34–35).

II.   STANDARD OF REVIEW

      The Court must decide whether substantial evidence supports the final

decision of the Commissioner and whether the Commissioner fulfilled her lawful duty




                                         4
in her determination that Plaintiff was not disabled under the Social Security Act.

See 42 U.S.C. §§ 405(g) and 1382(c).

       The SSA, 42 U.S.C. § 405(g) and § 1383(c)(3), limits this Court’s review of a

final decision of the Commissioner to (1) whether substantial evidence supports the

Commissioner’s decision, Richardson v. Perales, 402 U.S. 389, 390, 401 (1971); and

(2) whether the Commissioner applied the correct legal standards, Hays v. Sullivan,

907 F.2d 1453, 1456 (4th Cir. 1990); see also Hunter v. Sullivan, 993 F.2d 31, 34 (4th

Cir. 1992) (per curiam). The district court does not review a final decision of the

Commissioner de novo. Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir. 1986); King

v. Califano, 599 F.2d 597, 599 (4th Cir. 1979); Blalock v. Richardson, 483 F.2d 773,

775 (4th Cir. 1972). As the SSA provides, “[t]he findings of the [Commissioner] as to

any fact, if supported by substantial evidence, shall be conclusive.” 42 U.S.C. § 405(g).

In Smith v. Heckler, the Fourth Circuit noted that “substantial evidence” has been

defined as being “more than a scintilla and [do]ing more than creat[ing] a suspicion

of the existence of a fact to be established. It means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” 782 F.2d 1176,

1179 (4th Cir. 1986) (quoting Perales, 402 U.S. at 401); see also Seacrist v.

Weinberger, 538 F.2d 1054, 1056–57 (4th Cir. 1976) (“We note that it is the

responsibility of the [Commissioner] and not the courts to reconcile inconsistencies in

the medical evidence . . . .”).

       The Fourth Circuit has long emphasized that it is not for a reviewing court to

weigh the evidence again, nor to substitute its judgment for that of the Commissioner,
                                           5
assuming the Commissioner’s final decision is supported by substantial evidence.

Hays, 907 F.2d at 1456; see also Smith v. Schweiker, 795 F.2d at 345; Blalock, 483

F.2d at 775. Indeed, this is true even if the reviewing court disagrees with the

outcome–so long as there is “substantial evidence” in the record to support the final

decision below. Lester v. Schweiker, 683 F.2d 838, 841 (4th Cir. 1982).

III.   DISCUSSION

       Plaintiff alleges that the ALJ made three errors: (1) the ALJ, in his RFC

assessment, failed to account for Plaintiff’s limitations in concentration, persistence,

or pace (“CPP”) found by the ALJ at Step Three; (2) the ALJ did not properly evaluate

the intensity, persistence, and limiting effects of Plaintiff’s symptoms under SSR 16-

3p; and (3) the ALJ failed to offer adequate justification for the limitations in the RFC

under SSR 96-8p. Because the Court agrees with Plaintiff’s first allegation of error,

the Court remands this case for further proceedings.

       Plaintiff first argues that the ALJ erred in determining his mental RFC when,

in the face of his moderate limitation in CPP, the ALJ did not discuss Plaintiff’s

ability to stay on task for a full workday and workweek. “[T]he ability to perform

simple tasks differs from the ability to stay on task.” Mascio v. Colvin, 780 F.3d

632, 638 (4th Cir. 2015). “Only the latter limitation would account for a claimant's

limitation in concentration, persistence, or pace.” Id. As a result, Mascio stands for

the rule that an ALJ must either adopt a limitation that addresses a claimant's

ability to stay on task or explain why such a limitation is unnecessary, even in the

face of the claimants CPP limitations. Grant v. Colvin, No. 1:15-CV-00515, 2016
                                         6
WL 4007606, at *9 (M.D.N.C. July 26, 2016). While Mascio held that a limitation to

simple tasks does not address a claimant's ability to stay on task, other limitations,

such as a limitation of performing these simple tasks in two-hour segments,2 can.

      Here, at Step Three, the ALJ found that Plaintiff has moderate difficulties in

CPP: “With regard to [CPP], [Plaintiff] has moderate difficulties. He can sustain

focused attention and concertation sufficiently enough to permit the timely and

appropriate completion of tasks commonly found in simple, routine, not detailed or

complex job tasks.” (Tr. 28). In his Step Three finding, the ALJ did not cite to any

evidence in the record which substantiated this conclusory statement, nor did he

explain how he reached this determination. Therefore, the Court turns to the ALJ’s

discussion of medical and opinion evidence in Step Five to try to divine what

information the ALJ based this finding upon. Upon review, the Court assumes that

the ALJ based his Step Three finding that Plaintiff has a moderate limitation in

CPP on Plaintiff’s own allegations regarding his limitations; mental health




2See, e.g., Fender v. Berryhill, No. 1:17-CV-00041, 2018 WL 1536485, at *7 (W.D.N.C.
Mar. 29, 2018) (“Here, the Court finds that a two-hour limitation directly addresses
Plaintiff's moderate limitations in concentration, persistence or pace (“CPP”). Not
only have other courts reached this conclusion, but this two-hour limitation closely
resembles the effects of limiting a claimant to a non-production pace, which also
adequately addresses moderate difficulties in CPP.” (citing numerous cases from
other district courts in the Fourth Circuit)). The Court notes, however, that in a
recent opinion, the Fourth Circuit admonished an ALJ for limiting the plaintiff to
performing work that does not require “a production rate or demand pace” without
explaining what those terms mean. Thomas v. Berryhill, 916 F.3d 307, 312 n.5 (4th
Cir. 2019), as amended (Feb. 22, 2019).


                                           7
treatment records from Helen Ross McNabb Center; the assessments of Dr. Chad

Sims and the State Agency psychological consultants. (Tr. 29–32). This is because

these are the only sources the ALJ includes in his decision which reference that

Plaintiff has some limitation in concentration and/or persistence. For example, the

ALJ noted that Plaintiff reported that “he has lack of focus and trouble

remembering and following instructions.” (Tr. 29). The ALJ also discussed that, in

mental health treatment records from Helen Ross McNabb Center on April 10,

2013, the clinician reported that “his attention and concentration were noted to be

poor on occasion,” and Joshua Vincent, Licensed Marital and Family Therapist,

noted on September 17, 2014 that Plaintiff “had moderate limitations in . . . [CPP].”

(Tr. 30). Additionally, the ALJ referenced that Dr. Sims assessed that Plaintiff had

“up to moderate impairment in ability to sustain concentration” when he examined

Plaintiff on May 12, 2016. (Tr. 31). The ALJ also noted that Dr. Sims stated that

Plaintiff “reported problems with short-term memory and concentration abilities

with an example of forgetting to complete chores,” but Dr. Sims noted that Plaintiff

had difficulty providing other examples. (Id.). Therefore, after stringing the

opinions referencing Plaintiff’s limitations in concentration and persistence

together, the Court finds that some record evidence supports the ALJ’s conclusion

that Plaintiff has moderate limitations in concentration and persistence. Yet,

nowhere in the opinion does the ALJ address Plaintiff’s ability to maintain pace.

This is problematic:



                                          8
      Here, the ALJ's RFC finding and hypothetical question noted that
      Weeks is “limited to performing simple, routine, repetitive tasks with
      only occasional contact with the general public in an environment with
      few workplace changes.” Tr. 18, 44. Through those limitations, the
      ALJ sufficiently accounted for Weeks's difficulties with concentration
      and persistence. The limitation failed to account, however, for Weeks's
      moderate difficulties with pace.

Weeks v. Colvin, No. 5:14-CV-155, 2015 WL 5242927, at *2 (E.D.N.C. Sept. 8, 2015).

      Here, none of the aforementioned sources assert that limiting Plaintiff to

simple, routine, not detailed or complex, job tasks would adequately account for

Plaintiff’s moderate limitations in CPP and permit him to timely and appropriately

complete job tasks—speaking to Plaintiff’s ability to maintain pace. The only source

which touched on Plaintiff’s ability to maintain pace during the workday were the

assessments of the State Agency psychological consultants. The ALJ noted that

they opined that Plaintiff “could understand, remember, and complete simple tasks

and maintain attention and concentration for periods of at least two hours in an

eight-hour workday.” (Tr. 32). The ALJ gave some weight to this opinion, as he

also found it consistent with “the medical evidence of record” and “supported by the

medical signs and findings.” (Id.). Extrapolating from this brief discussion, the

Court could guess that this is what the ALJ hung his hat on in determining that

limiting Plaintiff to simple, routine jobs and tasks would adequately account for

Plaintiff’s mental limitations and moderate difficulties in CPP. But this is the type

of guesswork that Mascio prohibits. Johnson v. Berryhill, No. 1:17-CV-00034, 2018

WL 1185510, at *4 (W.D.N.C. Mar. 7, 2018) (“Because the Court cannot take part in



                                          9
such a guessing game, the lack of explanation warrants remand.” (citing Mascio,

780 F.3d at 638)).

         The ALJ did not include additional limitations in Plaintiff’s RFC, such as a

limitation relating to working in two-hour segments. This is perplexing given the

fact that the State Agency psychological consultants’ mental assessments—which

appears to be the primary source the ALJ relied on in compensating for Plaintiff’s

nonexertional limitations in the RFC—found that Plaintiff “could understand,

remember, and complete simple tasks and maintain attention and concentration for

periods of at least two hours in an eight-hour workday.” (Tr. 32) (emphasis added).

Yet, despite an explicit reference to Plaintiff’s ability to maintain pace for two-hour

segments, the ALJ does not explain why he did not adopt such a limitation in

Plaintiff’s RFC. This would have “directly addresse[d] Plaintiff's moderate

limitations in concentration, persistence or pace (“CPP”).” Fender, 2018 WL

1536485, at *7. Therefore, the ALJ’s limitation to “simple, routine jobs or tasks”—

standing alone—fails to address Plaintiff’s ability to stay on task and maintain

pace.3




3 Plaintiff’s limitation to only occasional interactions with the general public relates
to social functioning, not to CPP. Limitations on social interaction in the workplace
are insufficient to satisfy Mascio. Oates v. Berryhill, 3:16-CV-726, 2017 WL
3687926, at *5 (W.D.N.C. Aug. 24, 2017); Pilcher v. Colvin, No. 5:14-CV-191, at *5
(W.D.N.C. Mar. 16, 2016) (noting that a majority of districts in North Carolina have
found such limitations do not sufficiently account for moderate limitations in CPP
and citing cases); see also Holbrook v. Berryhill, No. 3:16-CV-713, 2018 WL 325244,
at *5 (W.D.N.C. Jan. 8, 2018) (considering limitations in coworker and supervisor
contact as an aspect of moderate limitation in social functioning).
                                             10
      Therefore, the Court must look to the ALJ's decision to determine if he

adequately explained why Plaintiff did not require a limitation addressing the

ability to stay on task or require additional limitations to account for Plaintiff's

moderate difficulties in CPP. Upon review, the Court finds these explanations

absent from the ALJ's decision. And thus, the Court is left to guess why the ALJ

did not address Plaintiff's ability to stay on task in his RFC or include additional

limitations in the RFC. This “guessing” is what Mascio prohibits because it

frustrates this Court’s opportunity to conduct a “meaningful review.” Mascio, 780

F.3d at 636; see also Patterson v. Comm'r of Soc. Sec. Admin., 846 F.3d 656, 663

(4th Cir. 2017) (admonishing ALJs to “[s]how [their] work” and explain how they

arrive at their conclusions); Monroe v. Colvin, 826 F.3d 176, 189 (4th Cir. 2016)

(explaining that an ALJ must “build an accurate and logical bridge from the

evidence to his conclusion”).

      In attempting to differentiate this case from Mascio, Defendant asserts that

the “ALJ fully discussed the medical evidence which showed the effectiveness of

[Plaintiff’s] medications, the observations of examiners that showed evidence of

inconsistencies, exaggeration, or limited effort, and [Plaintiff’s] recent activity.” (Doc.

No. 14 at 5). None of these things have to do with Plaintiff’s ability to stay on task

and complete simple, routine tasks for a full eight-hour workday. In fact, the medical

and opinion evidence the ALJ cited to as persuasive because he found the

assessments to be consistent with the medical evidence of record and supported by

medical signs and findings seems to corroborate the ALJ’s assessment that Plaintiff
                                            11
has moderate limitations in CPP. (Tr. 31–32).4 Therefore, this Court is left to

question why no additional limitations for CPP were included in Plaintiff’s RFC.

      When posing hypothetical questions to the VE, the ALJ limited Plaintiff to

performing “only simple routine jobs and job tasks that would not require more than

occasional contact with the general public.” (Tr. 61–62). In response, the VE gave

the ALJ examples of three different jobs that exist in significant numbers in the

national economy that Plaintiff could perform. (Tr. 62). The VE stated that those

occupations were “a representative, nonexhaustive list.” (Id.). Notably, the ALJ

asked the VE what effect an additional limitation that Plaintiff’s impairments “would

frequently interfere with his ability to concentrate and persist at work task[s]” would

have on Plaintiff’s ability to perform the three jobs the VE previously mentioned or

any others. (Tr. 62). The VE responded that Plaintiff would not be able to perform

any work with the additional limitation. (Id.). “Because the ALJ's hypothetical failed

to account for [Plaintiff’s] moderate difficulties in [CPP] and because such a difficulty

could have impacted Plaintiff’s job prospects, remand is appropriate.” Weeks v.

Colvin, No. 5:14-CV-155-D, 2015 WL 5242927, at *2 (E.D.N.C. Sept. 8, 2015).

IV.   CONCLUSION

      Because the ALJ did not assign Plaintiff a limitation addressing the ability to

stay on task for a full workday for a full workweek in light of a moderate limitation

in CPP, he was then obligated to explain why Plaintiff did not require such a



4 The ALJ gave some weight to the opinions of the State Agency psychological
consultants and Dr. Sims. (Tr. 32).
                                    12
limitation. Such an explanation is missing in the ALJ's decision, warranting remand.

The Court remands this case on Plaintiff's first issue, but the ALJ should further note

Plaintiff's other objections to his decision upon reconsideration.

      IT IS THEREFORE ORDERED THAT:

          1. Plaintiff’s Motion for Summary Judgment, (Doc. No. 9), is GRANTED;

          2. Defendant’s Motion for Summary Judgment, (Doc. No. 13), is DENIED;

          3. Defendant’s Consent Motion for Extension of Time, (Doc. No. 11), is

             DENIED as moot;

          4. This matter is REMANDED for further proceedings consistent with this

             Order; and

          5. The Clerk of Court is directed to close this case.


                                                  Signed: March 25, 2019




                                          13
